DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections made in the previous Office Action mailed 4/28/2021 and not repeated below are hereby withdrawn due to Applicant's amendment filed on 7/28/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 7, 9, 10, 12-14 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berard et al. (US 2014/0234576) [hereinafter Berard].
Regarding independent claim 14, Berard discloses a method comprising providing a composite glass pane (Figs. 1-2), wherein the composite glass pane has at least one through-hole (Figs. 1-2, hole 2), the composite glass pane comprising a first pane (glass plate 10), a second pane (glass plate 12), and at least one polymer intermediate layer (intermediate layer 11) between the first and second pane (paragraph [0104]), wherein the through-hole is formed by a hole in the first pane, a hole in the polymer intermediate layer, and a hole in the second pane 
Regarding claim 5, Berard discloses an edge compressive stress at the through hole being greater than 10 MPa (paragraph [0093]).
Regarding claims 7 and 19, Berard does not disclose a shell chipping, hence a size of shell chipping is 0 which is less than 1000 µm and less than 500 µm.
Regarding claims 9 and 20, Berard discloses the at least one through-hole can have a diameter in the range from 5 to 100 mm, and from 10 to 30 mm (paragraph [0048]).
Regarding claim 10, Berard discloses the first pane and the second pane each having a thickness in the range from 0.3 to 10 mm (paragraph [0118]). 
Regarding claim 12, Berard discloses the at least one through-hole being at least one through-hole, wherein each through-hole is formed by a chamfered hole in the first pane, a hole in the at least one polymer intermediate layer, and a chamfered hole in the second pane (Fig. 2; paragraph [0036]).
Regarding claim 13, Berard discloses the composite glass pane being a curved composite glass pane (paragraph [0056-0058]).
Regarding claim 21, Berard discloses the method further comprising providing the first pane having the chamfered hole in the first pane, the second pane having the chamfered hole in 
Regarding independent claim 22, Berard discloses a method comprising utilizing a composite glass pane with at least one through-hole (Fig. 2, hole 2) as a window pane for buildings or as a vehicle window (Figs. 1-2; paragraph [0084]), comprising a first pane (glass plate 10), a second pane (glass plate 12), and at least one polymer intermediate layer (intermediate layer 11) between the first and second pane (paragraph [0104]), wherein the through-hole is formed by a hole in the first pane, a hole in the polymer intermediate layer, and a hole in the second pane (Fig. 2), wherein the hole in the first pane is a chamfered hole having a chamfer in each case on both sides of the first pane (Fig. 2, paragraph [0083]), and the hole in the second pane is a chamfered hole having a chamfer in each case on both sides of the second pane (Fig. 2; paragraph [0083]), the method further comprising providing the first pane having the chamfered hole in the first pane, the second pane having the chamfered hole in the second pane, and the at least one polymer intermediate layer with the hole in the at least one polymer intermediate layer, arranging the at least one polymer intermediate layer between the first pane and the second pane, wherein the chamfered hole of the first pane, the chamfered hole of the second pane, and the hole of the at least one polymer intermediate layer are positioned such that they form the at least one through-hole in the assembly formed, and joining the first pane to the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berard.
Berard fails to specifically teach the chamfers having an angle in the range from 35o to 55o, and the chamfers having a height in the range from 0.1 to 1 mm, and the chamfers having a height in the range from 0.3 to 0.8 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chamfers of the through-hole in Berard to have an angle in the range from 35o to 55o, a height in the range from 0.1 to 1 mm, and a height in the range from 0.3 to 0.8 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and is therefore obvious.  MPEP 2144.04.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Berard in view of Schlarb (US 2013/0062119) [hereinafter Schlarb].
Berard fails to teach the first and second glass panes being made of partially tempered glass. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glass panes in Berard to be made of partially tempered glass as suggested by Schlarb in order to form a window pane for a building or vehicle window.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Berard.
Berard fails to specifically teach a shortest distance k from an edge of the composite glass pane to the perimeter of the at least one through-hole being at least 5 mm and/or at most 40 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the through-holes in Berard to have the shortest distance k from an edge of the composite glass pane to the perimeter of the at least one through-hole being at least 5 mm and/or at most 40 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and is therefore obvious.  MPEP 2144.04.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berard in view of Shimatani et al. (US 2010/0209648) [hereinafter Shimatani].
Berard fails to teach the first and second glass panes being made of inorganic glass and/or organic glass. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified glass panes in Berard to be made of organic or inorganic glass as suggested by Shimatani in order to form a window pane for a building or vehicle window.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Berard.
Berard fails to specifically teach the edge compressive stress at the through-hole being greater than 20 MPa. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the edge compressive stress at the through-hole in Berard to be greater than 20 MPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).
 
Allowable Subject Matter
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Berard fails to anticipate or render obvious the distinct feature of “a surface compressive stress of the first pane and a surface compressive stress of the second pane is greater than 20 MPa”.

Response to Arguments
Applicant’s arguments with respect to claim 2-14 and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781